Citation Nr: 1809129	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  11-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of VA nonservice-connected pension benefits in the amount of $15,560, to include the issues of whether the overpayment is valid and whether a request for a waiver was timely filed.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1974.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Debt Management Center (DMC) in Fort Snelling, Minnesota, that denied the Veteran's request for waiver of overpayment of VA nonservice-connected pension benefits in the amount of $15,560 on the basis that his request for a waiver was not timely filed.  

In July 2014 and November 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for further development.  

In April 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  At the time of the hearing, the Veteran was represented by Disabled American Veterans (DAV).  See July 2013 VA Form 21-22.  However, following the Board hearing, the Veteran requested to revoke DAV's representation.  In July 2017 correspondence, DAV acknowledged the Veteran's request.  To date, the Veteran has not appointed new representation.  


FINDINGS OF FACT

1.  In April 2005 correspondence, the Veteran was notified that he had been overpaid VA nonservice-connected pension benefits in the amount of $15,560; however, there was a significant delay in the Veteran's receipt of how the debt was created.  

2.  The Veteran credibly testified that he mailed a request for waiver of the overpayment to the RO in or around August 2005, but that request was never received, possibly due to Hurricanes Katrina and Rita.

3.  In May 2009, the Veteran requested an explanation as to how the overpayment was created.  

4.  In February 2010 and April 2010, the DMC conducted an audit to determine the validity of the debt, and the Veteran was notified in April and May 2010 that the creation of the indebtedness in the amount of $ 15, 560.00 was the result of his failure to notify VA of income paid by the Social Security Administration.  

5.  The Veteran's request for waiver was received in June 2010, within 180 days of when the Veteran first received proper notification of the validity of the debt.  

6.  The Veteran was solely at fault in the creation of the debt.

7.  Recovery of the pension overpayment of $15,560 does not violate the standards of equity and good conscience.


CONCLUSIONS OF LAW

1.  An overpayment of a VA pension benefit in the amount of $15, 560.00 was validly created.  38 U.S.C. § 1521 (2012).

2.  Resolving all doubt in the Veteran's favor, his request for waiver of overpayment was timely filed.  38 U.S.C. § 5302(a) (2012); 38 C.F.R. § 1.963(b) (2017).  

3.  The requirements for waiver of recovery of the overpayment of nonservice-connected pension benefits in the amount of $15,560 have not been met.  38 U.S.C. §§ 5107, 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board previously remanded this case in July 2014 for the purpose of determining the validity of the debt; however, the Board finds that the February and April 2010 audits provide a valid accounting of the Veteran's indebtedness, and the Veteran was notified of how the debt was created in May 2010 correspondence, prior to August 2010 decision denying the waiver request.  

The Board also remanded the case in November 2016 to afford the Veteran an opportunity to appear for a Board videoconference.  That hearing was subsequently held in April 2017.  

Thus, the Board concludes that there has been substantial compliance with its prior remand directives. 

Validity of Overpayment

In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.956 (a), 1.962 (2017).  

Because pension is a need-based program, the maximum allowable pension rate (MAPR) as prescribed by law is offset by the Veteran's countable income, which includes income from most sources, including any eligible dependents.  Such sources typically include regular earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of MAPR, may also be reduced from countable income.  38 U.S.C. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262.  Nonrecurring income or expenses (i.e. a transaction on a one-time basis) will be annualized over a 12-month period receipt of the income or the expense.  38 C.F.R. §§ 3.271(c), 3.272(h) (2017).

Audits performed on the pension the Veteran received between 1999 and 2005 reveal that, because of Social Security income, he received VA pension benefits in excess of that to which he was entitled from February 2001 through February 2005 resulting in an overpayment of VA benefits in the calculated amount of $15,560.  The Veteran was notified of the audit findings in April 2010 and May 2010.  

The Veteran argues that the amount of the debt is incorrect.  He acknowledges that he was notified of the debt in April 2005, and asserts that he mailed a request for waiver of the overpayment in or around August 2005, but did not get a response until 2010 when he inquired about his waiver request.  The Veteran asserts that during this time period, his debt grew to $15,560 because his initial waiver request was lost in the mail due to Hurricane's Katrina and Rita.  As noted above, however, the debt of $15,560 was incurred between February 2001 and February 2005, a period of time prior to initial notification of the debt, and it did not continue to increase after that date.  Further, notice letters to the Veteran in July 2005, October 2005, August 2007, November 2007, and November 2008 reflect the amount of pension being withheld to pay down the debt.  

Given the foregoing, it is concluded an overpayment in the amount of $15, 560.00 had been properly created.

Overpayment Waiver

A threshold question in any claim concerning a request for a waiver of debt from overpayment is whether the waiver request was timely.  Under the applicable criteria, a request for waiver of an indebtedness made after April 1, 1983 (other than loan guaranty) shall only be considered if it is made within 180 days following the date of a notice of indebtedness issued by the VA to the debtor.  38 U.S.C. § 5302(a) (2012); 38 C.F.R. § 1.963(b) (2017).  The 180-day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 C.F.R. § 1.963 (b)(2) (2017).

Here, the Veteran acknowledges that he was notified of overpayment in April 2005, and he testified at his April 2017 Board hearing that he specifically recalled mailing a waiver request to the RO within the 180-day time frame.  However, the claims file does not reflect receipt within the 180-day time frame.  The Veteran argues that his waiver request was lost in the mail and not timely received due to Hurricane's Katrina and Rita.  See April 2017 Hearing Transcript, pp. 8, 14-15.

Although the Board finds the Veteran's testimony credible, the legal framework does not provide for an extension of the 180-day time period unless there is a delay between the date of the AOJ notice, and the debtor's receipt of that notice.  In other words, the reason for any excessive time period between when the AOJ's notice of debt is received by the Veteran and when the AOJ receives the Veteran's waiver request does not trigger the exception carved out at 38 C.F.R. § 1.963 (b)(2).

In this case, the Veteran acknowledges that he received the April 2005 notice of the debt in a timely manner.  Thus, the cause for any delay in the Veteran's response is not relevant as to the issue of timeliness.  However, the Board finds that the Veteran was not provided proper notice of the debt in April 2005.  

According to the April 2005 notice, the Veteran was to have previously received a letter explaining that his entitlement to pension benefits had changed, and as a result, he was paid $15,560 more than he was entitled to receive.  Unfortunately, a copy of that letter cannot be located in the Veteran's claims file.  Moreover, it is noted in a January 2010 Report of General Information that the claims file does not contain any notice letter or award indicating how the Veteran's debt of $15,560 was created.  Accordingly, the Board finds that the Veteran was not properly notified of the debt until he received correspondence in April and May 2010 notifying him of the audit findings as to how the debt was created.  

Accordingly, the Board finds that the Veteran's June 2010 request for waiver of recovery of overpayment in the amount of $15,560 was timely filed, as it was received within 180-days from the Veteran's receipt of proper notice of the debt and its creation.  

Despite a finding that the Veteran's waiver request was timely filed, a waiver of recovery of overpayment is not warranted in this case for the reasons that follow.  

Any indebtedness can be waived only when the following factors are determined to exist: (1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver; and, (2) collection of such indebtedness would be against equity and good conscience.  See 38 U.S.C § 5302(c); 38 C.F.R. § 1.963(a).  A finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  The phrase "Bad faith" is defined in VA regulations as "unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government."  See 38 C.F.R. § 1.965(b)(2).

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) whether the actions of the debtor contributed to the creation of the debt; (2) a weighing of the fault of the debtor against VA's fault in the creation of the debt; (3) whether collection of the debt would deprive the debtor of basic necessities, or create undue hardship; (4) whether withholding of benefits would defeat the objective for which the benefits were intended; (5) whether failure to make restitution would result in an unfair gain to the debtor; and (6) whether the appellant's reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C. § 5302; 38 C.F.R. § 1.965.

Here, as noted above, the Veteran's countable income between February 1, 2001 and February 1, 2005 exceeded the amount reported.  Accordingly, the Veteran was paid $15,560.00 more than he was owed for that period.  The Veteran has never disputed a finding that he was overpaid pension benefits for that period of time.  While the Veteran believed that the amount of his debt increased during the time period from 2005 to 2010, as explained above, the amount of his initial debt did not increase as a result of the RO's lack of receipt of his waiver request until 2010.  Additionally, in several notice letters sent to the Veteran regarding his pension benefits, he was advised that he was responsible to inform VA right away if there was any change in the number or status of dependents and/or any change in his family income from any source.  See, e.g., September 2004 correspondence to the Veteran.  

There is no indication in the claims file that the Veteran was not in receipt of this letter and various other letters conveying the same information.  Thus, it cannot be said that VA contributed to the creation of the debt.  Therefore, creation of the debt falls squarely with the Veteran.  With regard to whether collection of the debt would deprive the debtor of basic necessities, or create undue hardship, the Board again notes that the DMC began recouping the debt by withholding pension benefits, and undue hardship was not identified.  The Board finds that the weight of the evidence does not demonstrate that collection of the debt would deprive the Veteran of the basic necessities, or create undue hardship.  The Veteran is currently receiving service-connected disability compensation at the 100 percent rate.  It has not been shown that the debtor was deprived of basic necessities during the recovery period.  Similarly, not waiving this debt would not defeat the objective for which the benefits were intended as the Veteran was receiving money from the Social Security Administration to counteract what was overpaid by VA, and the Veteran has shown that he was able to continue on the benefits provided.  Next, reimbursing the appellant for the money he already paid would unfairly enrich him because he would be compensated with funds that he was not entitled to receive.  Finally, the Veteran has not contended, nor does the evidence show, that he relinquished a valuable right or incurred a legal obligation in reliance on VA's continued payment of pension benefits. 

In summary, the principles of equity and good conscience were not violated when VA began recovering the overpayment in question.  The preponderance of the evidence is against the Veteran's claim, and waiver of recovery of the overpayment of VA pension benefits in the calculated amount of $15,560 not warranted.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

ORDER

Waiver of recovery of an overpayment of VA pension benefits in the amount of $15,560.00 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


